     Case 2:19-cv-00650-DWL-MHB Document 46 Filed 05/11/20 Page 1 of 3



 1   Lindsay Herf, AZ Bar No. 027554
     Robert Dormady, AZ Bar No. 031755
 2   Katherine Puzauskas, AZ Bar No. 026345
     Arizona Justice Project
 3   411 N. Central Ave., Suite 600
     Phoenix, AZ 85004-2139
 4   Lindsay.Herf@azjusticeproject.org
     Katherine.Puzauskas@asu.edu
 5   Robert.Dormady@asu.edu
 6   Howard R. Cabot, AZ Bar No. 006669
     Randy McDonald, AZ Bar No. 032008
 7   Austin C. Yost, AZ Bar No. 034602
     Perkins Coie LLP
 8   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 9   Telephone: 602.351.8000
     Facsimile: 602.648.7000
10   HCabot@perkinscoie.com
     RMcDonald@perkinscoie.com
11   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
12
     Attorneys for Plaintiff
13   Abelardo Chaparro
14                              UNITED STATES DISTRICT COURT

15                                     DISTRICT OF ARIZONA

16
     Abelardo Chaparro,                                  No. 2:19-cv-00650-DWL-MHB
17
                          Plaintiff,
18                                                         STIPULATION TO ENTRY OF
            v.                                                 FINAL JUDGMENT
19
     David C. Shinn, in his official capacity as           (Assigned to Hon. Dominic Lanza)
20   Director, Arizona Department of Corrections,
21                        Defendant.
22
23          Plaintiff Abelardo Chaparro and Defendant David C. Shinn, in his official capacity

24   as Director of the Arizona Department of Corrections, hereby stipulate and agree to the

25   Proposed Form of Judgment to be lodged with this Court. With the exception of litigation

26   over attorneys’ fees, which the parties will conduct pursuant to Federal Rule of Civil

27   Procedure 54(d) and LRCiv 54.2, no further matters will remain pending in this action. This

28   Court should thus enter final judgment pursuant to Federal Rule of Civil Procedure 54.
     Case 2:19-cv-00650-DWL-MHB Document 46 Filed 05/11/20 Page 2 of 3



 1
     Dated: May 11, 2020               ARIZONA JUSTICE PROJECT
 2
 3
 4                                     By: s/ Austin C. Yost for
                                           Lindsay Herf
 5                                         Katherine Puzauskas
 6                                         Robert J. Dormady
                                           411 North Central Avenue, Suite 600
 7                                         Phoenix, Arizona 85004
 8
 9                                     PERKINS COIE LLP

10
                                       By: s/ Austin C. Yost
11                                         Howard R. Cabot
                                           Randy McDonald
12
                                           Austin C. Yost
13                                         2901 N. Central Avenue, Suite 2000
                                           Phoenix, Arizona 85012-2788
14
                                           Attorneys for Plaintiff
15                                         Abelardo Chaparro
16
17   Dated: May 11, 2020               MARK BRNOVICH
                                       ATTORNEY GENERAL
18
19                                     By: s/ Austin C. Yost for
                                           Drew C. Ensign
20
                                           Oramel H. (O.H.) Skinner
21                                         Brunn (Beau) W. Roysden III
                                           Robert J. Makar
22                                            Assistant Attorneys General
23
                                           Attorneys for Defendant
24                                         David C. Shinn, in his official capacity
                                           as Director of the Arizona Department
25                                         of Corrections

26
27
28

                                         -2-
     Case 2:19-cv-00650-DWL-MHB Document 46 Filed 05/11/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on May 11, 2020, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following all registered CM/ECF registrant(s).
 5         I hereby certify that on May 11, 2020, a copy of the foregoing was sent via U.S. Mail
 6   to:
 7
                                David C. Shinn-Director
 8                              Arizona Department of Corrections
                                1601 W. Jefferson St.
 9                              Phoenix, Arizona 85007
10
11                                                     s/ Clair Wendt
                                                       Perkins Coie LLP
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
